Citation Nr: 1437685	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  09-43 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a higher initial level of special monthly compensation based on the need for a higher level of care under 38 U.S.C.A. Section 1114(r)(2) (West 2002).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty from August 1980 to January 1982.  The appellant is the Veteran's father, and also his custodian/conservator.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

This case was previously before the Board in June 2011, at which time it was remanded for additional development.  The case is now, once more, before the Board for appellate review.

For reasons which will become apparent, this appeal is once again being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.


REMAND

A review of the record in this case raises some question as to the Veteran's entitlement to a higher initial level of special monthly compensation.  In that regard, the appellant (the Veteran's father and conservator) contends that the Veteran is entitled to a higher level of special monthly compensation, inasmuch as he has a need for daily professional health-care services.  He argues that the Veteran requires constant care and supervision, and that he is unable to eat, walk, dress, get in or out of bed, recognize danger, or attend to the wants of nature without assistance.  The appellant further states that he provides this care to the Veteran, but notes that professional caregivers visit the Veteran on a near daily basis, and that the Veteran also attends a daycare center for much of the day during the week.  Finally, the appellant states that the increased compensation is needed in order to have professional caregivers attend to the Veteran on additional evenings.

Pertinent evidence of record is to the effect that service connection is currently in effect for loss of use of both hands, loss of use of both feet, organic brain syndrome with brain stem contusion, the postoperative residuals of splenectomy, bladder sphincter impairment, and anal sphincter impairment, as well as for the residuals of right radius fracture and pneumonia, and a laparotomy scar.  

At the time of the Board's prior remand in June 2011, it was requested that the AOJ obtain the Veteran's records from the adult daycare program at Samaritan Keep Home in Watertown, New York, and associate them with the claims folder.  Additionally requested was that the AOJ obtain records of treatment from a home health-care aide who reportedly assisted the Veteran on a regular basis in his home.  All such records, once obtained, were to be included in the Veteran's claims folder.  Significantly, the aforementioned records have not yet been made a part of the Veteran's claims file, apparently, because the Veteran's father, his conservator, has failed to provide the requisite VA Forms 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) necessary for the release of private medical information to the VA.  At present, it is unclear why the Veteran's father has failed to provide the aforementioned releases.  However, based on a review of the record, it would appear that, in addition to their principal residence in Watertown, New York, the Veteran and his family spend a portion of the year in Florida.  Significantly, all requests for information have been sent only to the Veteran's address in Watertown, New York. 

Subsequent to the Board's June 2011 remand, there was received at the AOJ VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, signed by a VA physician, in which it was noted that the Veteran's parents provided the majority of the Veteran's care on a continuing basis, that they had been trained by members of the VA Spinal Cord Staff, and that they were supervised on a regular basis by the staff of the Spinal Cord Injury Hospital Based Home Care Program.  However, notwithstanding that statement, it remains unclear whether the Veteran's parents provide the aforementioned services under the "regular supervision of a licensed health-care professional."  That is, it is not clear they have been trained to provide more than regular aid and attendance, as opposed to the more specialized training for the benefit sought here.  More specifically, while it would appear that the Veteran's parents are, in fact, following a regimen of personal health-care services prescribed by a health-care professional, it is unclear whether that health-care professional (in this case, the spinal cord injury team) consults with the Veteran's parents on a regular basis to monitor the prescribed regimen, either in person, or via telephone.  Such information is vital to a proper adjudication of the appellant's current claim.

Accordingly, in light of the aforementioned, the case is once again REMANDED to the AOJ for the following actions:

1.  The AOJ should contact the Veteran's father (that is, his custodian/conservator), at his home in Watertown, New York, or at the appropriate residence in Florida, with a request that he provide the full name and address for the Samaritan Keep adult daycare facility where the Veteran has reportedly received rather extensive treatment.  Following receipt of that information, the AOJ should contact the Samaritan Keep daycare program, with a request that they provide copies of any and all records of their treatment and/or care of the Veteran.  The AOJ should, additionally, attempt to obtain any and all records of the Veteran's in-home care by a home health-care aide.  Finally, any pertinent VA or other inpatient or outpatient treatment records, subsequent to April 2014, the date of the aforementioned Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, should be obtained and incorporated in the claims folder.  The appellant should be requested to sign the necessary authorization for release of any private medical records to the VA.  Moreover, all attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the appellant, a notation to that effect should be included in the claims file.  In addition, the appellant and his representative should be informed of any such problem.

2.  The AOJ should then contact the staff of the appropriate VA Spinal Cord Injury Hospital-Based Home Care Program, who reportedly supervised the Veteran's parents in their care of the Veteran, with a request that they provide a statement regarding whether the Veteran's parents are following a regimen of personal health-care services prescribed by them, and whether they consult with the Veteran's parents on a regular basis to monitor the prescribed regimen, either in person, or by telephone.  Once obtained, that statement should be made part of the Veteran's claims folder. 

3.  The AOJ should then readjudicate the appellant's claim for a higher initial level of special monthly compensation based on the need for a higher level of care under 38 U.S.C.A. § 1114(r)(2) (2013).  Should the benefit sought on appeal remain denied, the appellant and his representative should be provided with a Supplemental Statement of the Case (SSOC) which contains notice of all relevant action taken on the claim for benefits since the issuance of the most recent SSOC in November 2013.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


